Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2019 and May 5, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2, 4, 20, 22, 30, Tx, Rx.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 6-7 are objected to because of the following informalities:  
In claim 3, “45?” is improper and should read “45 degrees”
In claim 3, “the TEM mode” lacks proper antecedent basis and should read “a TEM mode”
In claim 3, “the other half” lacks proper antecedent basis and should read “an other half”
In claim 3, “the TE1 mode” lacks proper antecedent basis and should read “a TE1 mode”
In claim 3, “the two orthogonal polarization components” lacks proper antecedent basis and should read “a two orthogonal polarization components”
In claim 3, “90?” is improper and should read “45 degrees”
In claim 3, “180?” is improper and should read “45 degrees”
In claim 3, “the polarization axis” lacks proper antecedent basis and should read “a polarization axis”
In claim 3, “the reflected beam” lacks proper antecedent basis and should read “a reflected beam”
In claim 3, “the off-axis direction” lacks proper antecedent basis and should read “an off-axis direction”
In claims 6 and 7, “A device according to claim 3” lacks proper antecedent basis and should read “The quarter wave plate according to claim 3”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "the plates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the input energy".  There is insufficient antecedent basis for this limitation in the claim.
The term “essentially” in claim 3 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “isolated” is rendered indefinite by use of the term “essentially”.
Claim 3 recites the limitation "the input-beam path".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the metal plates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "30 ?m".  It is unclear what is meant by this limitation.
Claim 6 recites the limitation "a polarizing beam splitter".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the plates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the free space velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayanagi et al. (US PGPUB 2015/0205079 A1), hereinafter known as Takayanagi.
Regarding claim 3, Takayanagi discloses (Fig. 2A and 9) A quarter wave plate (QWP) fabricated with an artificial dielectric (Abstract) formed of thin spaced-apart metal plates (110), wherein the plates (110) define orientation of a plane at 45? to an input vertical polarization of a process beam from a polarizing beam splitter (PBS) (Fig. 9, 94), such that half of the input energy will propagate via the TEM mode and the other half via the TE1 mode such that the two orthogonal polarization components acquire a one-pass relative phase of 90? at a certain frequency ([0033]-[0034] and [0053]) and a return pass relative phase of 180? upon passing back to effectively rotate the polarization axis of the reflected beam by 90? ([0053] and [0061]), rendering it horizontally polarized ([0033]-[0034] and [0061]), so it is diverted in the off-axis direction by the PBS and essentially isolated from the input-beam path ([0033]-[0034] and [0061]).
Regarding claim 6, Takayanagi further discloses (Fig. 2A and 9) wherein the metal plates are 30 ?m thick stainless steel plates with a plate spacing of 1 mm in one design (QWP1) ([0030] and [0041]), or a spacing of 0.8 mm in another design (QWP2) for terahertz signals comprising an array of spaced apart parallel and flat stainless steel plates oriented in a plane arranged and positioned in relation to a polarizing beam splitter (PBS) to pass a beam of defined polarization state with low insertion loss (Fig. 9), from an input device such as a THz laser (91) or an amplifier or a transmitter/receiver, while isolating and protecting the input device from back reflection, thereby allowing operation with one or more of enhanced signal quality, reliability, long term stability, long lifetime or low noise ([0063]). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 7, Takayanagi further discloses wherein the plates of the QWP are dimensioned to define a propagation path length d and plate spacing b to produce a 90 degree phase shift at a THz frequency f given by f = 0.5cd [(1/b)2 + (0.5/d)2] where c is the free space velocity ([0034] and [0053]). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845